Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/24/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Lines are drawn through references where copies of Non-Patent literature listed was not provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




1-2, 4, 7-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaki JP 2004-250286 machine translation provided  herein and referred to as Masaki herein after.
Regarding claim 1, Masaki discloses a fiber draw furnace (1) (see also Fig 1-4 and at least [0011]), comprising: an upper muffle (at least upper portion of 5);
a heated section (portion of 5 with heaters 4) coupled to the upper muffle (see Fig 1), the heated section configured to contain and heat a glass source (2) from which an optical fiber is drawn; and
a lower extended muffle (Masaki- recovery chamber-7) (coupled to the heated section at a first end of the lower extended muffle,
the lower extended muffle defining a capture chamber at a second end of the lower extended muffle, wherein the lower extended muffle (Masaki- at least Fig 2 at least [0012])  
wherein the lower extended muffle has an adapter tube (Masaki buffer wall -9 [0012]-[0013]) extending from the second end toward the first end.
The adapter tube of Masaki being substantially coaxial with the lower extended muffle (Masaki Fig1-4).
Regarding claim 2, Masaki discloses the lower extended muffle (7) defines at least one reclaim port (8a) which is considered proximate the capture chamber (Masaki Fig 2-4 [0016]).
Regarding claim 4, Masaki discloses the adapter tube extends from a lower extended muffle outlet (as seen in Masaki Fig 1-4).
Regarding claim 7, Masaki discloses a fiber draw furnace (1) (see also Fig 1-4 and [0011]), comprising:
a heated section (portion of 5 with heaters 4) coupled to the upper muffle (see Fig 1), the heated section configured to contain and heat a glass source (2) 

a gas screen (recovery chamber) coupled to a second end of the lower extended muffle (portion of 6 described above), the gas screen (Fig 1-4) comprising:
a housing (7) (at least Masaki [0016]) defining an inlet and an outlet which the fiber is drawn through, and
at least one tube (buffer wall 9/9(b) of Masaki) extending from the outlet through the housing toward the inlet (Fig 1-4 of Masaki), wherein a slot is defined between the tube and the inlet of the housing and is configured to allow a gas to flow into the tube (shown by arrows of Masaki in at least figures 2 and 4) additionally the mere fact that there is no seal preventing a gas flow indicates a slot is defined to allow a gas to flow.
Regarding claims 8-9, Masaki discloses the gas screen (7) includes at least one reclaim port (8a) wherein the reclaim port(s) is/are considered proximate the outlet (Masaki Fig 2-4 [0016]).
Regarding claims 11-12, the interpretation of Masaki wherein (7) is the lower extended muffle and includes an adapter tube (9) discussed above regarding claims 1 discloses the adapter tube extending from the second end of the lower extended muffle (7) toward the first end of the lower extended muffle (7) (see Masaki Fig 1-4).  Specifically regarding claim 12, Masaki discloses or multiple adapter tubes (Masaki Fig 2) disposed therein thus disclosing all the limitations of claims 11-12 for the same purposes of reclamation of the inert gas and controlling bends or diameter of the optical fiber ([0010]-[0020], see at least [0020], [0022], [0027] regarding the specifics of the optical fiber diameter.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki JP 2004-250286.
Regarding claim 3, Masaki wherein an entrance to the adapter tube is positioned above the at least one reclaim port and the adapter tube has an internal diameter of less than about 1.5 inches.  
Masaki discloses in Figures 1-3 the inlet to the adapter tube is positioned above the reclaim port and said buffer wall portion 9 prevents the surrounding helium gas from being leaked to the passage hole 9b and to the outside with the movement of the optical fiber, and  has the effect of blocking the gas within the buffer wall from flowing to the outside, so it is easy for those skilled in the art to adjust and determine the diameter of said adapter tube according to the diameter of the fiber and the effect of improving the gas flow purity of the recovered gas can be reasonably optimized.
Furthermore, in Gardner v. TEC 830, 225 USPQ 232 (1984), the federal circuit held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Therefore .  
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki as applied to claim 8 above, and further in view of Orita (US 6192715 B1) referred to as Orita herein after.
Regarding claim 5, Masaki discloses the entrance of the adapter tube comprises at least one of a first flange, which is substantially coaxial with the adapter tube, and a second flange, which is perpendicular to the adapter tube (as seen in Fig 2-4 of Masaki, wherein said second flange which is perpendicular to lower extended muffle (7 of Masaki) is shown adjacent to the lower extended muffle in Fig 2 of Masaki thus referred to as a “cup-shaped” [0017] of Masaki however; Masaki does not disclose the entrance of the adapter tube comprises a conical shape.
Orita discloses an optical fiber drawing device wherein inert gas is introduced to control the surface of the optical fiber and prevent deterioration (Col 1; lines14-50).  Orita discloses the pressure of the gas is controller by varying in diameter of the gas surrounding the fiber and thus the quality of the fiber (Col 2; lines10-56).  Orita further discloses it is ideal to maintain a positive pressure of gas to prevent the introduction of gas other than the inert gas (Col 2; line 68-Col 3; line 12) Fig 5 of Orita discloses an introduction portion with a larger diameter than the exit portion in order to control the gas differential pressure and flow (Col; 7 lines 19-68, Col 9; lines 16-20, Table 1, Fig 5 see also flow control Col 14; line 39-40).
Thus it would be obvious to one skilled in the art to make the inlet of the adapter tube of the necessary diameter to control the flow of gas as taught by Orita in order to achieve the desired flow conditions of the inert gas for the optical fiber to prevent surface deterioration or disturbance to the fiber by gas flow.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki as applied to claim 8 above, and further in view of Bird (US 20030041628 A1).
Regarding claim 10, Masaki does not disclose an O-ring is disposed around the tube and positioned between the at least two gas ports and the slot.
Bird discloses an O-ring for sealing between gas input and gas outlet [0017] thus it would be obvious to one skilled in the art to use a sealing means, and specifically an O-ring, for the purpose of sealing off the gas input and outlet means in gas recovery for an optical fiber drawing device as taught by Bird in the device of Masaki.

Double Patenting
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-14 of copending Application No. 16/299494 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 5-14 of copending Application No. 16/299494 disclose all of the claimed features of the present application to date and furthermore and features not actively claimed in 1-3 and 5-14 of copending Application No. 16/299494 are obvious via the specification of copending Application No. 16/299494 and specifically the description of Figs 3-5 in copending Application No. 16/299494.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6345519 B1 O-ring, US 20020178762 A1 adapter tube within lower muffle, and US 20060130524 A1 [0011] O-rings for seals

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/            Primary Examiner, Art Unit 1741